                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION


                                                  )
      MARIAN SNOW,                                )
                                                  )
                 Plaintiff,                       )    Case No. 5:18-CV-511-FL
                                                  )
 v.                                               )
                                                  )
      GENERAL ELECTRIC COMPANY,                   )
      DELL TECHNOLOGIES, DELL,                    )
                                                  )
      INC., and DELL EMC,                         )
                                                  )
                 Defendants.                      )


              DEFENDANTS DELL TECHNOLOGIES, DELL INC., AND
        DELL EMC’S AMENDED MOTION TO DISMISS THE FIRST AMENDED
                              COMPLAINT

        Defendants Dell Technologies, Dell Inc., and Dell EMC (collectively, the “Dell

Defendants”) hereby move the Court to dismiss the First Amended Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. As

grounds for its Motion, the Dell Defendants state that Plaintiff’s claim for violation of the

Telephone Consumer Protection Act (“TCPA”) fails because she has not alleged any facts

connecting the text messages to the Dell Defendants, or to allege that the Dell Defendants were

the maker of the text messages. Plaintiff’s TCPA claim also fails to allege that the text messages

at issue were sent using an Automatic Telephone Dialing System (“ATDS”), which is a required

element of a TCPA claim.

        In addition, Plaintiff’s conversion claim fails because Plaintiff has not alleged that the Dell

Defendants wrongfully took possession of any tangible property. Plaintiff’s complaint is not about

the theft of her phone, and so, her claim for conversion is inappropriate and should be dismissed.



           Case 5:18-cv-00511-FL Document 68 Filed 12/10/18 Page 1 of 3
       In further support of this Motion, the Dell Defendants adopt and expressly incorporate

herein its Memorandum of Law in Support of its Motion to Dismiss, which is being filed

contemporaneously with this motion.

       WHEREFORE, the Dell Defendants respectfully request that this Court enter an Order

dismissing Plaintiff’s First Amended Complaint with prejudice.

Dated: December 10, 2018

                                           Respectfully submitted,

                                           /s/ Derin Dickerson
                                           Derin B. Dickerson
                                           Cassandra K. Johnson
                                           ALSTON & BIRD LLP
                                           1201 West Peachtree Street
                                           Atlanta, GA 30309
                                           Phone: (404) 881-7000
                                           Fax: (404) 881-7777
                                           derin.dickerson@alston.com
                                           cassie.johnson@alston.com

                                           Kendall Stensvad
                                           ALSTON & BIRD LLP
                                           555 Fayetteville Street, Suite 600
                                           Raleigh, NC 27601
                                           Phone: (919) 862-2245
                                           kendall.stensvad@alston.com

                                           Counsel for Dell Defendants




                                      2
          Case 5:18-cv-00511-FL Document 68 Filed 12/10/18 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, I caused the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send notification of the filing

to all counsel of record and the Plaintiff.


                                              /s/ Cassandra K. Johnson
                                              Derin B. Dickerson
                                              Cassandra K. Johnson
                                              ALSTON & BIRD LLP
                                              1201 West Peachtree Street
                                              Atlanta, GA 30309
                                              Phone: (404) 881-7000
                                              Fax: (404) 881-7777
                                              derin.dickerson@alston.com
                                              cassie.johnson@alston.com




                                       3
           Case 5:18-cv-00511-FL Document 68 Filed 12/10/18 Page 3 of 3
